             Case 1:19-cv-04977-JPC Document 108
                                             107 Filed 01/07/21
                                                       12/30/20 Page 1 of 1
                                                                                           21st Floor
                                                                                           1251 Avenue of the Americas
                                                                                           New York, NY 10020-1104
                                                                                           Elizabeth A. McNamara
                                                                                           212.489.8230 tel
                                                                                           212.489.8340 fax
                                                                                           lizmcnamara@dwt.com




December 30, 2020
Via CM/ECF and Electronic Mail

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-JPC
Dear Judge Cronan:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation n/k/a ViacomCBS Inc. (“ViacomCBS”) (collectively, “Defendants”) in the
above-referenced case. We write, pursuant to this Court’s request at the December 18, 2020
hearing (Tr. at 37:11-15), to inform the Court that the parties have agreed to the following
schedule for the remote depositions in connection with Defendants’ motion for summary
judgment:


             January 13, 2021, at 5:00 p.m. Eastern Time: Plaintiffs’ deposition of Sacha Baron
              Cohen. This time was agreed to because it corresponds to January 14, 2021 at 9:00
              a.m. in Australia, where Mr. Cohen currently resides.
             January 14, 2021, at 12:00 p.m. Eastern Time: Plaintiffs’ deposition of Jenifer Wallis.
             January 14, 2021, at 3:30 p.m. Eastern Time: Plaintiffs’ deposition of Todd
              Schulman.


Respectfully Submitted,
Davis Wright Tremaine LLP
/s/ Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)



                                   The Court confirms receipt of the deposition schedule.
                                   If any issues occur during the depositions, the parties are directed to
                                   call Chambers at 212-805-0218.


                                   SO ORDERED.
                                   Date: January 6, 2021
                                                                       ___________________________
4815-9028-9109v.1 3940173-000105                                       JOHN P. CRONAN
                                          New York, New York           United States District Judge
